Citation Nr: 0909877	
Decision Date: 03/17/09    Archive Date: 03/26/09	

DOCKET NO.  07-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee injury.   

2.  Entitlement to service connection for the residuals of a 
left foot injury. 

3.  Entitlement to service connection for "acute" gastritis. 

4.  Entitlement to service connection for a positive TB skin 
test. 

5.  Entitlement to service connection for pes planus. 

6.  Entitlement to an initial (compensable) evaluation for a 
scar of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 
1994, with additional unverified active service from June 
1972 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A chronic right knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.  

2.  A chronic left foot disability (other than pes planus) is 
not shown to have been present in service, or at any time 
thereafter.  

3.  Chronic gastritis is not shown to have been present in 
service, or at any time thereafter.  

4.  A positive TB skin test, in and of itself, and absent 
other objective evidence, does not demonstrate the presence 
of a disease or disability for which service connection might 
appropriately be granted.  

5.  The Veteran's pes planus clearly preexisted his period of 
active military service.  

6.  The Veteran's preexisting pes planus clearly and 
unmistakably underwent no clinically-identifiable increase in 
severity, including beyond natural progress, during his 
period of active military service.  

7.  The Veteran's service-connected scar of the left knee, 
measuring 5 centimeters by 2.5 centimeters, is at present 
superficial, stable, and of a normal texture, with no 
evidence of tenderness or adherence to underlying tissue, and 
no limitation of function of the body part affected.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A chronic left foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  A chronic disease or disability characterized by a 
positive TB skin test was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  Chronic gastritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

5.  The Veteran's preexisting pes planus was not aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).  

6.  The criteria for an initial (compensable) evaluation for 
the Veteran's service-connected scar of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118 and Part 4, Code 7802 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

Service Connection

Legal Criteria

The Veteran in this case seeks service connection for various 
disabilities, all of which, it is alleged, had their origin 
during his period of active military service.  In that 
regard, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

It is noted that at the time of the service entrance 
examination, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are considered as "noted."  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Right knee disability, left foot disability (other than 
pes planus) and gastritis

In the present case, service treatment records fail to 
demonstrate the presence of a chronic right knee or left foot 
disability (other than pes planus), or, for that matter, 
"chronic" gastritis.  While in October 1977, during the 
Veteran's period of active military service, he was seen for 
what was described at that time as a superficial laceration 
of his right knee, apparently the result of a previous motor 
vehicle accident, that injury was, apparently, acute and 
transitory in nature, and resolved without residual 
disability.  Significantly, by mid-October 1977, the 
Veteran's right knee was described as "area healing fine."  
In like manner, while in June 1992, the Veteran was seen for 
what was described as an upper respiratory infection with 
"acute" gastritis/volume depletion, that episode was 
similarly acute and transitory in nature, with no evidence of 
any residual disability.  Significantly, as of the time of a 
service separation examination in April 1994, the Veteran's 
abdomen and viscera, as well as his lower extremities, 
including the feet, were entirely within normal limits, and 
no pertinent diagnoses were noted.  Moreover, as of the time 
of recent VA gastrointestinal and orthopedic examinations in 
May 2007, there was no evidence of any chronic 
gastrointestinal pathology, or of a chronic left foot 
disability other than pes planus.  Significantly, following 
that orthopedic examination, it was the opinion of the 
examiner that the Veteran was suffering from retropatellar 
pain syndrome and degenerative joint disease of the right 
knee, which was "less likely than not" caused by or the 
result of a right knee injury in service.  This was 
particularly the case given that the Veteran's retirement 
physical examination showed no evidence of any chronic right 
knee disability.

Positive TB skin test

As noted above, in addition to the disabilities already 
discussed, the Veteran in this case seeks service connection 
for a positive TB skin test.  In that regard, a review of the 
record would appear to indicate that, on a number of 
occasions in service, the Veteran was described as having a 
"positive PPD test," and/or being a "positive TB 
convertor/reactor."  However, there is no indication that, at 
any time during the Veteran's period of active military 
service, or, for that matter, at any time following his 
discharge, he received a diagnosis of or treatment for 
tuberculosis.  Significantly, and as noted above, service 
connection may generally be established only for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In the case at hand, there is no evidence whatsoever 
that the Veteran's positive TB skin test was indicative of 
the presence of any chronic disease or disability, to include 
tuberculosis.  Under the circumstances, and absent objective 
evidence of such disease or disability, the Veteran's claim 
for service connection for a positive TB skin test must be 
denied.  

Pes planus

Turning to the issue of service connection for pes planus, 
the Board notes that, at the time of a service entrance 
examination in April 1972, and on various other occasions 
during the Veteran's period of active military service, there 
was noted the presence of pes planus.  Specifically, a 
November 1981 notation of pes planus third degree was noted, 
but on periodic examination in August 1992, the Veteran's pes 
planus was asymptomatic.  Additionally, as of the time of a 
service separation examination in April 1994, the Veteran's 
feet were entirely within normal limits, and no pertinent 
diagnosis was noted.  

Significantly, following a VA examination of the Veteran's 
feet in May 2007, which examination, it should be noted, 
involved a full review of the Veteran's claims file, it was 
the opinion of the examiner that the Veteran's bilateral 
pes planus was neither caused by nor the result of his 
military service.  This was particularly the case given the 
fact that such pathology existed prior to the Veteran's 
period of active military service, and, based on recent 
examination findings, was not aggravated therein.  

The Board has taken into consideration the Veteran's 
contentions regarding the nature and etiology of his claimed 
disabilities.  However, based on a review of the entire 
evidence of record, the Board is unable to reasonably 
associate any of those disabilities with an incident or 
incidents of the Veteran's period of active military service.  
Accordingly, his claims for service connection must be 
denied.  

Increased Evaluation

Turning to the issue of an initial (compensable) evaluation 
for the Veteran's service-connected scar of the left knee, 
the Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of September 2006, 
service connection and a noncompensable evaluation for a scar 
of the left knee was granted, effective from March 15, 2006, 
the date of receipt of the Veteran's original claim for 
service connection.  The Veteran voiced his disagreement with 
the assignment of that noncompensable evaluation, and the 
current appeal ensued.

In the present case, service treatment records disclose that, 
while in service, the Veteran fell, sustaining a laceration 
of his left knee.  While during the period from October 1998 
to November 1999, the Veteran underwent treatment, including 
surgery, for a torn medial meniscus in his left knee, those 
records make no mention whatsoever of any scar related to the 
Veteran's inservice laceration.  Significantly, while at the 
time of a VA dermatologic examination in September 2006, the 
Veteran gave a history of a laceration to his left knee in 
the 1980's, he additionally reported that the only treatment 
given at that time was "wound care."  A physical examination 
of the Veteran's knee showed the presence of an anterior scar 
lying over the patella measuring 5 centimeters by 
2.5 centimeters, which was nontender and nonadherent to 
underlying tissue.  The scar was described as superficial and 
stable, and neither elevated nor depressed.  Further noted 
was that the scar in question was not deep, and that it 
produced no limitation of motion of the body part affected.  
The pertinent diagnosis noted was of a residual superficial 
scar of the left anterior knee.  

Pursuant to applicable law and regulation, a compensable 
evaluation may be warranted for a service-connected scar 
other than of the head, face, or neck which is superficial 
and which does not cause limited motion, where such scar 
covers an area or areas of 144 square inches (929 square 
centimeters) or greater.  A compensable evaluation is 
similarly in order where there is evidence of a superficial 
unstable scar, or a scar which is painful on examination.  
Finally, a compensable evaluation may be warranted where 
there is evidence of a service-connected scar which is deep 
or which causes limited motion, or a limitation of function 
of the body part affected.  38 C.F.R. § 4.118 and Part 4, 
Codes 7801, 7802, 7803, 7804, 7805 (2008).  

However, as is clear from the above, the Veteran's service-
connected scar of the left knee displays none of the 
aforementioned characteristics.  In point of fact, the scar 
in question measures only 5 centimeters by 2.5 centimeters, 
and has been described as "superficial."  Moreover, there 
is currently no evidence of either tenderness or any 
adherence to underlying tissue, and no limitation of function 
of the Veteran's left knee.  Under the circumstances, the 
Board is of the opinion that the noncompensable evaluation 
now in effect for the Veteran's service-connected scar of the 
left knee is appropriate, and that an increased rating is not 
warranted.

As regards the Veteran's potential entitlement to an 
extraschedular evaluation for his service-connected left knee 
scar, the Board observes that, based on the entire evidence 
of record, there is no indication that the scar in question 
has resulted in a marked interference with employment and/or 
frequent periods of hospitalization sufficient to warrant the 
assignment of such an evaluation.  See 
38 C.F.R. § 3.321(b)(1) (2008).  Nor is it otherwise alleged.  
Under the circumstances, the Board is compelled to conclude 
that consideration of an extraschedular evaluation would be 
inappropriate in this case.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in March 
and April 2006.  More specifically, inasmuch as the Veteran's 
current claim for an increased rating arises from a grant of 
service connection for a scar of the left knee, the claim for 
service connection has been more than substantiated, it has 
been proven, thereby rendering additional 
38 U.S.C.A. § 5103(a) notice as to the increased rating no 
longer required, in particular, since the purpose that the 
notice was intended to serve has been fulfilled.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
As to the Veteran's other claims for service connection, the 
Veteran was advised that, in order to prevail on those 
claims, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of what information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself, and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for the residuals of a right knee injury 
is denied.  

Service connection for the residuals of a left foot injury is 
denied.  

Service connection for "acute" gastritis is denied.

Service connection for a positive TB skin test is denied.  

Service connection for pes planus is denied.

An initial (compensable) evaluation for a scar of the left 
knee is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


